Opinion issued October 17, 2002
 








 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00868-CV
____________

IN RE SHIRLEY ANN SOUTHERLAND, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Shirley Ann Southerland, requested that this Court compel
respondent Charles Bacarisse, District Clerk for Harris County, to forward to the
appropriate court of appeals her notice of appeal from the trial court's denial of her
motion for DNA testing in cause number 526673.  Relator relied on this Court's
opinion in In re Washington, 7 S.W.3d 181 (Tex. App.--Houston [1st Dist.] 1999,
orig. proceeding).
	We requested a response to relator's petition for writ of mandamus from the
State.  The State's response informed us that, after relator's petition for writ of
mandamus was filed in this Court, the Harris County District Clerk's office assigned
relator's appeal from the denial of her motion for DNA testing to the Fourteenth
Court of Appeals, where it is pending in cause number 14-02-00986-CR.
	Because relator received the relief she requested, the petition for writ of
mandamus is denied as moot.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Hedges, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.